Citation Nr: 0324669	
Decision Date: 09/23/03    Archive Date: 09/30/03

DOCKET NO.  96-51 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active service from November 1980 to November 
1983, and from July 1986 to October 1989.

This matter comes before the Board of Veterans' Appeals on 
appeal from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  The RO determined that new and material evidence 
had not been presented to reopen the previously denied claim 
of service connection for a low back disorder.  The veteran 
filed a timely substantive appeal.  Thereafter, the veteran's 
appeal came before the Board, which, in a December 1998 
decision, reopened and remanded the veteran's appeal to the 
RO for further development.  

In January 2001, the Board remanded the case for additional 
evidentiary development.  In February 2003, a Supplemental 
Statement of the Case was issued, which continued to deny the 
claim on appeal.  

In January 2003, the veteran presented testimony at a 
personal hearing before a Decision Review Officer (DRO) at 
the RO.  A transcript of the hearing has been prepared and 
associated with the claims folder.  


REMAND

In the present case, the veteran is seeking entitlement to 
service connection for a low back disorder.  

In the Board's January 2001 remand order, among other things, 
it was requested that the RO schedule the veteran for a VA 
examination, and that the examiner should be asked to express 
an opinion as to the medical probability that any currently 
demonstrated back disorder is related to the veteran's back 
injury sustained during service.  Moreover, the examiner was 
requested to address the veteran's apparent lumbar disc 
problem and ascertain whether there was evidence of 
degenerative disc disease.  

In this instance, the evidence of record, in particular the 
post-remand VA medical examination, dated in March 2001, does 
not reflect that the examiner considered whether the 
veteran's back symptoms was related to in-service 
symptomatology, in accordance with the Board's remand 
request.  The Board must therefore conclude that, because 
specific instructions given in the remand to be performed 
regarding the examination were not accomplished, the 
examination does not reflect full compliance with the Board's 
instructions, and therefore is inadequate for rating 
purposes.

In this respect, the Board is not competent to make any 
inferences as to medical etiology, or degree of disability, 
as to a claim for benefits without a solid foundation in the 
record, grounded in medical evidence.  See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991).  Therefore, while we regret the 
further delay in the resolution of this claim, it is 
necessary that we request an additional orthopedic 
examination in order to determine whether it is at least as 
likely as not that any back disorder found on examination is 
related to the veteran's period of active military service.  

The U.S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order.  Where the remand orders of the Board are not fully 
complied with, the Board itself errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In view of the foregoing, while we regret the delay in this 
case, further appellate consideration will be deferred, and 
the veteran's claim for service connection is REMANDED to the 
RO for the following action:

1.  The RO should ask the veteran whether he has 
received any treatment for his low back since June 
2002.  Based upon his response, the RO should 
obtain copies of any pertinent treatment records 
referable to treatment for a low back disorder 
from the identified sources(s), and associate them 
with the claims folder.

2.  The veteran should be scheduled for a medical 
examination to evaluate the nature and extent of 
any bulging disc(s) in his low back, or any other 
low back disorder so identified.  Before 
evaluating the veteran, the examiner should review 
the claims folder, including a copy of this Remand 
and any evidence added to the record.  The 
examiner's report should full set forth all 
current complaints, pertinent clinical findings, 
and diagnoses.  In particular, the examiner should 
be asked to render an opinion as to whether it is 
at least as likely as not (i.e., at least a 50-50 
probability) that any current low back disability 
identified bears an etiological relationship to 
the back injury incurred in service.  In this 
respect it is imperative that the examiner 
specifically address the veteran's apparent lumbar 
disc problem and ascertain whether there is 
degenerative disease present.  In the event that 
there are one or more back disorders diagnosed, 
the examiner should render an opinion, based upon 
the record, as to whether it is at least as likely 
as not that any such disorder is reasonably 
related to the in-service back problems.  All 
opinions expressed should be supported by 
reference to pertinent evidence.

3.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claim.  If 
action taken remains adverse to the veteran, he 
and his accredited representative should be given 
an opportunity to respond.  The case should then 
be returned to the Board for further appellate 
consideration, if otherwise in order.  


By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



